CLEVELAND-CLIFFS INC

Long-Term Incentive Program
Participant Grant and Agreement
Year 2006

WHEREAS, on April 14, 1992, the shareholders of Cleveland-Cliffs Inc, an Ohio
corporation (“Company” and the term “Company” as used herein shall also include
the Company’s consolidated Subsidiaries) approved the 1992 Incentive Equity Plan
of the Company; and

WHEREAS, on May 13, 1997, the shareholders of the Company approved the 1992
Incentive Equity Plan (as Amended and Restated as of May 13, 1997) of the
Company; and

WHEREAS, on May 11, 1999, the shareholders of the Company approved an amendment
(“Amendment”) to the 1992 Incentive Equity Plan (as Amended and Restated as of
May 13, 1997); and

WHEREAS, on May 8, 2000, the Board of Directors of the Company (“Board”),
adopted the 2000 Retention Unit Plan (“2000 Retention Plan”); and

WHEREAS, the Compensation and Organization Committee (“Committee”) of the Board
has been appointed to administer the 1992 Incentive Equity Plan (as Amended and
Restated as of May 13, 1997), as amended by the Amendment (“1992 ICE Plan”) and
the 2000 Retention Plan pursuant to the terms thereof; and

WHEREAS, under the 1992 ICE Plan and the 2000 Retention Plan, the Committee on
May 8, 2000, adopted a Long-Term Incentive Program (“Incentive Program”) to
encourage officers and key employees of the Company to achieve Company
management objectives established by the Committee and reported to the Board and
to create additional retention incentives; and

WHEREAS, the Incentive Program has been amended by an Amendment No. 1 effective
January 1, 2006; and

WHEREAS, (“Participant”) is an employee of the Company or of a Subsidiary of the
Company; and

WHEREAS, on (“Date of Grant”) the Committee authorized the granting to the
Participant of ( ) Performance Shares and an additional ( ) Retention Units
covering the incentive period commencing January 1, 2006 and ending December 31,
2008 (“Incentive Period”) under the Incentive Program; and

WHEREAS, the Committee has authorized the execution of a Participant Grant and
Agreement (“Agreement”) in the form hereof.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Participant and Company agree as follows:

ARTICLE 1.
Definitions

All terms used herein with initial capital letters shall have the meanings
assigned to them in the WHEREAS clauses and the following additional terms, when
used herein with initial capital letters, shall have the following meanings:

1.1 “Average Net Assets” shall mean the total assets less (i) current
liabilities (excluding the current portion of interest-bearing debt) and
(ii) any minority interests, as determined as of the end of the Incentive Period
based on a monthly average, beginning on December 31, 2005, and ending on
December 31, 2008.

1.2 “Change in Control” shall mean a change in control event as defined under
Section 409A of the Internal Revenue Code, which to the extent provided under
Section 409A, shall include but not be limited to:



  (i)   a change in the ownership of the Company by which any one person, or
more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than Fifty Percent (50%) of the total fair market value or total voting power of
the stock of the Company;



  (ii)   a change in effective control of the Company by which:



  1.   any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing Thirty-Five Percent (35%) or more of the total voting power of the
stock of the Company; or



  2.   a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or



  (iii)   a change in the ownership of a substantial portion of the assets of
the Company by which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than Forty Percent (40%)
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the corporation, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.

Persons shall be considered to be acting as a group, if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.

There is no change in control event under this Section 1.2 when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer, as provided in this paragraph. A
transfer of assets by the Company is not treated as a change in the ownership of
such assets if the assets are transferred to:



  (i)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;



  (ii)   An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;



  (iii)   A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Company; or



  (iv)   An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in subparagraph
(iii) above.

For purposes of this paragraph and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the Company has no ownership interest
before the transaction, but which is a majority-owned subsidiary of the Company
after the transaction is not treated as a change in the ownership of the assets
of the Company.

Notwithstanding the foregoing, for purposes of this Section 1.2, the following
acquisitions shall not constitute a Change in Control: (A) any issuance of
Voting Stock of the Company directly from the Company that is approved by the
Incumbent Board (as defined below in this Section 1.2,), (B) any acquisition by
the Company of Voting Stock of the Company, (C) any acquisition of Voting Stock
of the Company by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (D) any acquisition of Voting
Stock of the Company by any Person pursuant to a Business Combination (as
defined below in this Section 1.2).

The “Incumbent Board” shall mean those individuals who, as of the date hereof,
constitute the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board, but excluding for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest (within the meaning of Rule 14a-11 of the
Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

A “Business Combination” shall mean any business transaction such as a
reorganization, merger or consolidation involving the Company, a sale or other
disposition of all or substantially all of the assets of the Company, or any
other transaction involving the Company, if, in each case, immediately following
any such business transaction, (A) all or substantially all of the individuals
and entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such business transaction beneficially own, directly or
indirectly, more than 55% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such business transaction
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
business transaction, of the Voting Stock of the Company, (B) no Person (other
than the Company, such entity resulting from such business transaction, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such business transaction)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such business transaction, and (C) at least a majority of the members of
the board of directors of the entity resulting from such business transaction
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such business transaction.

1.3 “Common Share(s)” shall have the meaning assigned thereto in the 1992 ICE
Plan.

1.4 “Disability or Disabled” shall mean the disability of a Participant as
defined by the long-term disability plan of the Company in effect for such
Participant.

1.5 “Market Value Price” shall mean the latest available closing price per share
of a Common Share of the Company and the latest available closing price per
share of a Common Share of each of the entities in the Peer Group, as the case
may be, on the New York Stock Exchange or other recognized market if the stock
does not trade on the New York Stock Exchange at the relevant time.

1.6 “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period.

1.7 “Performance Objectives” shall mean for the Incentive Period the target
objectives of the Company of the Relative Total Shareholder Return and Return on
Net Asset goals established by the Committee and reported to the Board, as more
particularly set forth on attached Exhibit B.

1.8 “Performance Share” shall have the meaning assigned thereto in the 1992 ICE
Plan.

1.9 “Performance Shares Earned” shall mean the number of Common Shares of the
Company (or cash equivalent) earned by a Participant following the conclusion of
an Incentive Period in which a required minimum of Company Performance
Objectives were met or exceeded.

1.10 “Relative Total Shareholder Return” shall mean for the Incentive Period the
Total Shareholder Return of the Company compared to the Total Shareholder Return
of the Peer Group, as more particularly set forth on attached Exhibit C.

1.11 “Retirement or Retired” shall mean retirement as defined in the retirement
plan of the Company, including without limitation any supplemental retirement
plan.

1.12 “Return on Net Assets” shall mean the Company’s Earnings Before Taxes
(excluding minority interest) divided by Average Net Assets, as more
particularly described on attached Exhibit D.

1.13 “Subsidiary” shall have the meaning assigned thereto in the 1992 ICE Plan.

1.14 “Total Shareholder Return” shall mean for the Incentive Period the
cumulative return to shareholders of the Company and to the shareholders of each
of the entities in the Peer Group during the Incentive Period, measured by the
change in Market Value Price per share of a Common Share of the Company plus
dividends (or other distributions) reinvested over the Incentive Period and the
change in the Market Value Price per share of the common share of each of the
entities in the Peer Group plus dividends (or other distributions) reinvested
over the Incentive Period, determined on the last business day of each quarter
during the Incentive Period compared to a base measured by the average Market
Value Price per share of a Common Share of the Company and of a common share of
each of the entities in the Peer Group on the last business day of each month in
the fourth quarter of the year immediately preceding the Incentive Period.
Dividends (or other distributions) per share are assumed to be reinvested in the
applicable stock on the last business day of the quarter during which they are
paid at the then Market Value Price per share, resulting in a fractionally
higher number of shares owned at the market price.

ARTICLE 2.
Grant and Terms of Performance Shares

2.1 Grant of Performance Shares. Pursuant to the Incentive Program, the Company
hereby grants to the Participant the number of Performance Shares as specified
in the Ninth WHEREAS clause of this Agreement, without dividend equivalents,
effective as of the Date of Grant.

2.2 Issuance of Performance Shares. The Performance Shares covered by this
Agreement shall only result in the issuance of Common Shares (or cash or a
combination of Common Shares and cash, as decided by the Committee in its sole
discretion), after the completion of the Incentive Period and only if such
Performance Shares are earned as provided in Section 2.3 of this Article 2.

2.3 Performance Shares Earned. Payout of Performance Shares Earned, if any,
shall be based upon the degree of achievement of the Company Performance
Objectives, all as more particularly set forth in Exhibit B, with actual payouts
interpolated between the performance levels shown on Exhibit B. In no event,
shall any Performance Shares be earned for actual achievement by the Company in
excess of the allowable maximum as established under the Performance Objectives.

2.4 Calculation of Payout of Performance Shares. The Performance Shares granted
shall be earned as Performance Shares Earned based on the degree of achievement
of the Performance Objectives established for the Incentive Period. The
percentage level of achievement determined for each Performance Objective shall
be multiplied by the number of Performance Shares granted to determine the
actual number of Performance Shares Earned. The calculation as to whether the
Company has met or exceeded the Company Performance Objectives shall be
determined in accordance with this Agreement.

2.5 Payment of Performance Shares.

(a). Payment of Performance Shares Earned shall be made in the form of Common
Shares (or cash or a combination of Common Shares and cash, as decided by the
Committee in its sole discretion), and shall be paid after the determination by
the Committee of the level of attainment of the Company Performance Objectives
(the calculation of which shall have been previously reviewed by an independent
accounting professional).

(b). Any payment of Performance Shares Earned to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c). Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Shares Earned to the Participant. The
Performance Shares covered by this Agreement that have not yet been earned as
Performance Shares Earned are not transferable other than by will or pursuant to
the laws of descent and distribution.

2.6 Death, Disability, Retirement, or Other.

(a). With respect to Performance Shares granted to a Participant whose
employment is terminated because of death, Disability, Retirement, or is
terminated by the Company without cause, the Participant shall receive as
Performance Shares Earned the number of Performance Shares as is then determined
under Section 2.4 at the end of such Incentive Period, prorated based upon the
number of months between January 1, 2006 and the date the Participant ceased to
be employed by the Company compared to the thirty-six (36) months in the
Incentive Period.

(b). In the event a Participant voluntarily terminated employment or is
terminated by the Company with cause, the Participant shall forfeit all right to
any Performance Shares that would have been earned under this Agreement.

ARTICLE 3.
Grant and Terms of Retention Units

3.1 Grant of Retention Units. Pursuant to the Incentive Program, the Company
hereby grants to the Participant the number of Retention Units as specified in
the Ninth WHEREAS clause of this Agreement, without dividend equivalents,
effective as of the Date of Grant.

3.2 Condition of Payment. The Retention Units covered by this Agreement shall
only result in the payment in cash of the value of the Retention Units if the
Participant remains in the employ of the Company or a Subsidiary throughout the
Incentive Period.

3.3 Calculation of Cash Payout. To determine the amount of the cash payout of
the Retention Units, the number of Retention Units granted under this Agreement
shall be multiplied by the Market Value Price of a Common Share of the Company
on the last day of the Incentive Period.

3.4 Payment of Retention Units.

(a). Payment of Retention Units shall be made in cash and shall be paid at the
same time as the payment of Performance Shares Earned pursuant to
Section 2.5(a), provided, however, in the event no Performance Shares are
earned, then the Retention Units shall be paid in cash at the time the
Performance Shares would normally have been paid.

(b). Any payment of Retention Units to a deceased Participant shall be paid to
the beneficiary designated by the Participant on the Designation of Death
Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c). Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Retention Units to the Participant. The Retention
Units covered by this Agreement are not transferable other than by will or
pursuant to the laws of descent and distribution.

3.5 Death, Disability, Retirement or Other. With respect to Retention Units
granted to a Participant whose employment is terminated because of death,
Disability, Retirement, or is terminated by the Company without cause during the
Incentive Period, the Participant shall receive the number of Retention Units as
calculated in Section 2.4, prorated based upon the number of months between
January 1, 2006 and the date the Participant ceased to be employed by the
Company compared to the thirty-six (36) months in the Incentive Period.

ARTICLE 4.
Other Terms Common to Retention Units and Performance Shares

4.1 Forfeiture.

(a). A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.

(b). Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Shares and Retention Units and require the
Participant to reimburse the Company for the taxable income received or deferred
on Performance Shares that become payable to the Participant and on Retention
Units that have been paid out in cash within the 90-day period preceding the
Participant’s voluntary termination of employment.

(c). Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in the offset of said amount from the Participant’s
account balance in the Company’s Voluntary Non-Qualified Deferred Compensation
Plan (if applicable) and/or from any accrued salary or vacation pay owed at the
date of termination of employment or from future earnings payable by the
Participant’s next employer.

4.2 Change in Control. In the event a Change in Control occurs before completion
of an Incentive Period(s), all Performance Shares granted to a Participant shall
immediately become Performance Shares Earned, the value of which shall be paid
in cash and all Retention Units shall become nonforfeitable and paid out in
cash, both within 10 days of the Change in Control.

ARTICLE 5.
General Provisions

5.1 Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares or pay the value of any Retention Units
pursuant to this Agreement if the issuance or payment thereof would result in a
violation of any such law.

5.2 Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment of
Performance Shares Earned or Retention Units to a Participant under the
Incentive Program, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such payment of
Performance Shares Earned or Retention Units or the realization of such benefit
that the Participant make arrangements satisfactory to the Company for payment
of the balance of such taxes required to be withheld. If necessary, the
Committee may require relinquishment of a portion of such Performance Shares
Earned or such Retention Units. In the case of Performance Shares Earned, the
Participant may elect to satisfy all or any part of any such withholding
obligation by surrendering to the Company a portion of the Common Shares that
are issued or transferred or that become nontransferable by the Participant
hereunder, and the Common Shares so surrendered by the Participant shall be
credited against any such withholding obligation at the Market Value Price per
share of such Common Shares on the date of such surrender. In no event, however,
shall the Company accept Common Shares for payment of taxes in excess of
required tax withholding rates, except that, in the discretion of the Committee,
a Participant or such other person may surrender Common Shares owned for more
than six months to satisfy any tax obligation resulting from such transaction.

5.3 Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have ceased to be an
employee of the Company, by reason of the transfer of his employment among the
Company and its Subsidiaries or an approved leave of absence.

5.4 Claim to Awards and Employment Rights. No Participant shall have any claim
or right to be granted another award under the Incentive Program. The Incentive
Program shall not confer upon any Participant any right with respect to the
continuance of employment or other service with the Company and shall not
interfere in any way with any right that the Company would otherwise have to
terminate any employment or other service of the Participant at any time.

5.5 Relation to Other Benefits. Any economic or other benefit to the Participant
under this Agreement or the Incentive Program shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.

5.6 Agreement Subject to Plans. The Retention Units and Performance Shares
granted under this Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the 1992 ICE Plan, the 2000
Retention Plan and the Incentive Program copies of which are available upon
request.

5.7 Amendments. The Incentive Program and this Agreement can be amended at any
time by the Company. Any amendment to the Incentive Program shall be deemed to
be an amendment to this Agreement to the extent that the amendment is applicable
hereto. Except for amendments necessary to bring the Incentive Program and this
Agreement into compliance with current law including Internal Revenue Code
section 409A, no amendment to either the Incentive Program or this Agreement
shall adversely affect the rights of the Participant under this Agreement
without the Participant’s consent.

5.8 Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

5.9 Term. This Agreement shall be effective as of the Date of Grant and shall
remain in effect upon completion of the Incentive Period.

5.10 Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of Ohio.

This Agreement is executed as of the Date of Grant.

CLEVELAND-CLIFFS INC

(“Company”)

Senior Vice President-Human Resources

The undersigned hereby acknowledges receipt of an executed original of this
Participant Grant and Agreement and accepts the Performance Shares and Retention
Units granted hereunder on the terms and conditions set forth herein and in the
Incentive Program.

Participant

Print Name:

1

EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
  Peer Group
Performance Objectives
Relative Total Shareholder Return
Return on Net Assets
Beneficiary Designation
 
   

2

Exhibit A

PEER GROUP

(2006-2008)

     
AK Steel Holding Corp.
Algoma Steel Inc.
BHP Billiton
Carpenter Technology
Commercial Metals
CVRD
Gerdau Ameristeel Corp.
Gibraltar Industries
INCO Ltd.
IPSCO Inc.
  Mittal Steel Company NV
Nucor Corp.
Oregon Steel Mills Inc.
Phelps Dodge Corp.
Reliance Steel & Aluminum
Rio Tinto plc
Ryerson Inc.
Southern Peru Copper
Steel Dynamics Inc.
USX
Worthington Industries

The Peer Group of 21 companies shall not be adjusted within the Incentive
Period, except to exclude companies which at such time (a) are not then publicly
traded, or (b) have at that time experienced a major restructuring by reason of:
(i) a Chapter 11 filing, or (ii) a spin-off of more than 50% of any such
company’s assets, such exclusion to be effective for the quarter after (a) or
(b) above occurs and for all quarters thereafter. The value of the stock of a
Peer Group company will be determined in accordance with the following:



  1.   If the stock is listed on an exchange in the U.S. or Canada, then the
value on such exchange will be used;



  2.   Otherwise, if the stock is traded in the U.S. as an American Depositary
Receipt, then the value of the ADR will be used; or



  3.   Otherwise, the value on the exchange in the country where the company is
headquartered will be used.

3





Exhibit B

PERFORMANCE OBJECTIVES

(2006-2008)

The target objectives of the Company are Relative Total Shareholder Return
(share price plus reinvested dividends) and Return on Net Assets over the
three-year Incentive Period from January 1, 2006 to December 31, 2008.
Achievement of the Relative Total Shareholder Return objective shall be
determined by the shareholder return of the Company relative to a predetermined
group of steel, mining and metal companies. Achievement of the Return on Net
Assets objective is a Threshold objective. Should Threshold performance not be
achieved, the calculated payout generated under Total Shareholder Return will be
reduced by 50%. RONA shall be determined by comparing the Return on Net Assets
achieved for the three-year Incentive Period to the levels pre-established by
the Committee.

                          Performance     Factor   Performance Level    
Threshold   Target   Maximun
Relative TSR
  35th%ile   55th%ile   75th%ile
 
                       
Payout
    50 %     100 %     150 %
 
                        Pre-Tax RONA   Calculated payout reduced 50% if RONA is
below 12% at the end of the three year period (approximately equivalent to the
Cost of capital on a pre-tax basis)
     


4

Exhibit C

RELATIVE TOTAL SHAREHOLDER RETURN

(2006-2008)

Relative Total Shareholder Return for the Incentive Period is calculated as
follows:



  1.   The Total Shareholder Return as defined in Section 1.14 of the Agreement
for each quarter of the Incentive Period for the Company shall be compared to
the Total Shareholder Return for each of the entities within the Peer Group for
each quarter of the Incentive Period. The results shall be ranked to determine
the Company’s Total Shareholder Return percentile ranking compared to the Peer
Group in each such quarter.



  2.   The Total Shareholder Return percentile rankings of the Company for each
quarter of the Incentive Period shall then be averaged for the Incentive Period
to determine the average Relative Total Shareholder Return of the Company for
the Incentive Period, which shall be compared to the Relative Total Shareholder
Return performance target range of the Company established for the Incentive
Period.



  3.   The Relative Total Shareholder Return performance target range has been
established for the 2006-2008 Incentive Period as follows:

          2006-2008     Relative Total Shareholder Return Performance Level  
Percentile Ranking
Maximum
Target
Threshold
  75th Percentile
55th Percentile
35th Percentile
 
   

5

Exhibit D

RETURN ON NET ASSETS,

(2006-2008)

Return on Net Assets is calculated as follows:



  1.   Earnings Before Taxes (as computed in 2. below) divided by the Average
Net Assets (as computed in 3. below) equals the Return on Net Assets for the
Incentive Period, stated as a percentage to two decimals.



  2.   Earnings Before Taxes is defined as cumulative pre-tax income (after
adjusting to exclude any minority interests income or loss) in the Incentive
Period divided by three.



  3.   Average Net Assets is defined as an average of total assets less (i)
non-interest bearing current liabilities and (ii) minority interests.

6





GRANT YEAR 2006

Exhibit E

BENEFICIARY DESIGNATION

In accordance with the terms and conditions of the Cleveland-Cliffs Inc
Long-Term Incentive Program (“Incentive Program”) and the Participant Grant and
Agreement Year 2006 (“Agreement”), I hereby designate the person(s) indicated
below as my beneficiary(ies) to receive any payments under the Incentive Program
and Agreement after my death.

Name

Address

Social Sec. Nos. of Beneficiary(ies)

Relationship(s)

Date(s) of Birth

In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):

Name

Address

Social Sec. Nos. of Beneficiary(ies)

Relationship(s)

Date(s) of Birth

I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Incentive
Program and Agreement. In the event that there is no beneficiary living at the
time of my death, I understand that the payments under the Incentive Program and
Agreement will be paid to my estate.

Date (Signature)

(Print or type name)

7